The sole question for determination is whether, as a part of the consideration of the deed, it was permissible to reserve by parol the standing, ungathered, matured crop of corn and hay on said land.
In the case of Heavilon v. Heavilon, 29 Ind. 513, the court said:
"It is well settled that a vendor, in a suit for the purchase *Page 614 
money, may prove, by parol evidence, the amount thereof, the terms of payment and its nonpayment, notwithstanding the receipt of the purchase money may be acknowledged in the deed. Now, suppose that the defendant, as a part of the consideration to the plaintiff for the land described in the deed, had agreed that the plaintiff should have a crop of wheat growing on another tract of land owned by the defendant, and had subsequently refused permission to cut and carry it away, would any one contend that the plaintiff could not recover of the defendant the value of the wheat? Or if, as in this case, the plaintiff had harvested the wheat without objection, that the defendant could recover back its value? Does not the same principle apply to this case? Can any logical reason be shown why it should not? Admit that the deed upon its delivery conveyed the growing wheat, and still it was not a fixture which constituted permanently a part of the land; it was the subject of sale by parol, and what rule of law is there to prohibit the defendant from making such sale a part of the same contract by which he would become the owner, or that would convert the deed into an estoppel against parol proof of such sale? If, as alleged in the reply, the defendant contracted the wheat to the plaintiff, as a part of the consideration of the land, then the execution of the deed was a part of the contract on the part of the plaintiff, and entitled him to the wheat, and no question under the statute of frauds, contended for by the appellee, could arise in the case."
See, also Harvey v. Million, 67 Ind. 93.
In the case of Austin v. Sawyer, 9 Cow. (N.Y.) 39, the court said:
"Whatever may be the rule of construction elsewhere, we are not at liberty here to question the validity of a parol contract for the sale of growing crops. Was there any evidence of such a contract? Rejecting all that passed anterior to and at the time of executing the written contract, the proof is that Wilcox, when treating with the defendant as to the sale of the farm, declared the wheat to belong to the plaintiff. This is sufficient, in my judgment, to authorize a jury to presume a formal and valid contract for the sale of the wheat."
In the case of Buckenstoss v. Stahler's Adm'rs, 33 P. 251, 75 Am. Dec. 592, the court said:
"It is a rule of common law that growing crops are personal *Page 615 
property, but pass by conveyance as appurtenant to the land, unless severed by reservation or exception, and this rule has not been altered by statute of frauds and perjuries. A party may show by parol that the growing crops were reserved on a sale of land, although there may be no exception in the deed."
See, also, Harbold v. Kuster, 44 Pa. 392.
In the case of Neill v. Chessen, 15 Ill. App. 266, it is held that parol evidence is admissible to show that the grantor should have the growing wheat, and the rent for a certain time, when the same is not reserved in the face of the deed.
In the case of Baker v. Jordan, 3 Ohio St. 438, it is held that growing corn may be reserved by parol from the operation of a deed, in common form, for the land whereon it grows; that growing corn may be a part of the realty for some purposes, but it is generally to be considered as personalty; that when the evidence of such understanding is produced it is not to contradict the deed, for with that it is perfectly consistent, but it is to show that what in some instances would go with the land as a part of the realty was, in that case, converted into personalty by the will of the parties, and thus to hold the deed to its true meaning and effect.
See, also, Phillips v. Keysaw, 7 Okla. 674, 56 P. 695; AullSavings Bank v. Aull, 80 Mo. 199; Champion v. Mundy, 85 Ky. 31, 2 S.W. 546; Richardson v. Traver, 112 U.S. 423, 5 Sup. Ct. 201, 28 L.Ed. 804; McCrea v. Purmort, 16 Wend. (N.Y.) 460, 30 Am. Dec. 103; Hersey v. Verrill, 39 Me. 271; Quimby v.Stebbins, 55 N.H. 420; Steed v. Hinson, 76 Ala. 298; Freley v.Bentley, 1 Dak. 25, 46 N.W. 506; Mobile, etc., R. Co. v.Wilkinson, 72 Ala. 286; McMahan v. Stewart, 23 Ind. 590; Freyv. Vanderhoof, 15 Wis. 397; Drury v. Tremont ImplementCo., 13 Allen (Mass.) 168; McDill v. Gunn, 43 Ind. 315;Hendrickson c. Ivins, 1 N.J. Eq. 562; Flint v. Conrad,61 N.C. 190, 93 Am. Dec. 588; American Digest, Century Edition, Frauds, Statute of, Sec. 116; Holt v. Holt, 57 Mo. App. 272; Gorth v.Caldwell, 70 Mo. 622; Bourne v. Bourne, 12 Ky. L Rep. 467.
The following authorities support the contrary rule:Kammrath v. Kidd, 89 Minn. 380, 95 N.W. 213, 99 Am. St. Rep. *Page 616 
603; Gibbons v. Dillingham, 10 Ark. 9, 50 Am. Dec. 233; Winn v.Murehead, 52 Iowa, 64, 2 N.W. 949; Stewart v. McArthur, 77 Iowa, 162, 41 N.W. 604; Adams v. Watkins, 103 Mich. 431, 61 N.W. 774; Taylor v. Southerland et al., 7 Ind. T. 666, 104 S.W. 874; Chapman v. Veach, 32 Kan. 167, 4 P. 100; McElvain v.Harris, 20 Mo. 457; Fisk v. Soul, 87 Cal. 313; Brown v.Thurston, 26 Me. 126..
The weight of authority and reason supports the rule, at least, that a matured crop of corn and wheat standing ungathered upon a tract of land may be specifically reserved by parol in the sale of the land, as a part of the contract price or consideration of the deed.
The judgment of the lower court is affirmed.
All the Justices concur.